Citation Nr: 1401844	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-08 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for liposarcoma of the spermatic cord, status post radical left orchiectomy.

2.  Entitlement to service connection for residuals of liposarcoma of the spermatic cord, status post radical left orchiectomy, to include hypogonadism with anemia and osteoporosis; left inguinal keloid scar; and, hypesthesia.

3.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 21, 1990 to May 16, 1991.

These matters come to the Board of Veterans' Appeals (Board) from a June 2010 rating decisions of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).  In that rating decision, the RO denied entitlement to service connection for liposarcoma of the spermatic cord, status post radical left orchiectomy; hypogonadism with anemia and osteoporosis; left inguinal keloid scar; and, posttraumatic stress disorder (PTSD).  .  

In a February 2011 rating decision, the RO granted entitlement to service connection for PTSD.  The grant of service connection for PTSD constitutes a full award of the benefit sought on appeal as to that issue.


FINDINGS OF FACT

1.  A malignant tumor, liposarcoma of the spermatic cord, manifested to a compensable degree within a year of separation from service.  

2.  Hypogonadism with anemia and osteoporosis; left inguinal keloid scar; and, hypesthesia are proximately due to liposarcoma of the spermatic cord, status post radical left orchiectomy.  

3.  The Veteran's erectile dysfunction is proximately due to liposarcoma of the spermatic cord, status post radical left orchiectomy.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for liposarcoma of the spermatic cord, status post radical left orchiectomy, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for residuals of liposarcoma of the spermatic cord, to include hypogonadism with anemia and osteoporosis; left inguinal keloid scar; and, hypesthesia have been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  The criteria for entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. § 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.310.

4.  The criteria for entitlement to special monthly compensation based on loss of use of a creative organ have been met.  38 U.S.C.A. §§ 1114(k), 5107(b) (West 2002); 38 C.F.R. § 3.350(a)(1) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria & Analysis

Service connection will be granted if it is shown that a veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

The evidence reflects that a malignant tumor, specifically liposarcoma, manifested to a compensable degree within a year of the Veteran's separation from service.  Liposarcoma was shown once the Veteran underwent surgery in June 1992, for what was believed to be a left scrotal hernia.  Such surgery was conducted 13 months after separation from service; however, it is clear that the mass, which was eventually determined to be liposarcoma, was detected in January 1992, thus less than a year after separation from service.  Service connection is warranted for liposarcoma of the spermatic cord on a presumptive basis.  

In March 2011 M.C., M.D., opined that as a result of surgery for the liposarcoma of the left spermatic cord, the Veteran sustained the following residuals:  loss of a reproductive organ secondary to the left orchiectomy; an 18 inch scar with keloid formation from the left flank, into the left groin and left scrotum; hyperesthesia of the left groin, left buttock, left wrist area, and inner thigh; hypogonadism; and anemia and osteoporosis due to the hypogonadism.  

Also of record is a May 1999 private treatment record which reflects findings of minor keloid formation left inguinal scar; hypesthesia left anterior thigh and left buttock and slight left thigh swelling consequent to thorough left inguinal and pelvic LN dissection; and, focal pain left inguinal region.  

This evidence shows that service connection is warranted for left inguinal scar, hypesthesia, hypogonadism, anemia, and osteoporosis on a secondary basis for residuals of liposarcoma of the left spermatic cord, status post surgery.  

SMC is payable if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).  Impotence is tantamount to loss of use of a creative organ.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.

VA policy is to pay SMC for loss of use of a creative organ whenever a service connected disease causes loss of erectile power.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section H, Paragraph 39(c) (Nov. 26, 2002).

Dr. M.C. opined that the Veteran had loss of a reproductive organ secondary to the left orchiectomy, and the Veteran testified that he suffers from erectile dysfunction.  T. at 9.  

The evidence shows that service connection is warranted for erectile dysfunction, on a secondary basis for residuals of liposarcoma of the left spermatic cord, status post surgery.  Thus, it follows that entitlement to SMC based on loss of use of a creative organ is granted.


ORDER

Entitlement to service connection for liposarcoma of the spermatic cord, status post radical left orchiectomy, is granted.

Entitlement to service connection for residuals of liposarcoma of the spermatic cord, to include hypogonadism with anemia and osteoporosis; left inguinal keloid scar; and, hypesthesia, are granted.

Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


